Exhibit 10.58


AMENDED AND RESTATED GUARANTY OF RECOURSE CARVEOUTS
This AMENDED AND RESTATED GUARANTY OF RECOURSE CARVEOUTS (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this “Guaranty”)
is executed as of December 12, 2018 by ALEXANDER’S, INC., a Delaware
corporation, having an address at 210 Route 4 East, Paramus, New Jersey
07652(“Guarantor”), for the benefit of BANK OF CHINA, NEW YORK BRANCH, having an
address at 7 Bryant Park, 1045 Avenue of the Americas, 13th Floor, New York, New
York 10018 (together with its successors and assigns, “Lender”).
W I T N E S S E T H:
WHEREAS, Lender has previously made available to REGO II BORROWER LLC, a
Delaware limited liability company (“Borrower”) a loan in the maximum principal
amount of up to Two Hundred Seventy Five Million and No/100 Dollars
($275,000,000.00) (the “Original Loan”) pursuant to that certain Loan and
Security Agreement, dated as of November 30, 2011, as modified by (i) that
certain First Amendment and Modification of Loan and Security Agreement and
Other Loan Documents dated as of June 20, 2012, (ii) that certain Second
Amendment and Modification of Loan Agreement and Other Loan Documents and
Ratification of Guarantor dated as of November 15, 2013 and (iii) that certain
Third Amendment to Loan and Security Agreement dated as of November 21, 2018,
and as evidenced by that certain Consolidated, Amended and Restated Promissory
Note, dated as of November 30, 2011, executed by Borrower and payable to the
order of Lender and secured by that certain Consolidated, Amended and Restated
Mortgage, Assignment of Leases and Rents and Security Agreement, dated as of
November 30, 2011 and made by Borrower for the benefit of Lender;
WHEREAS, in connection with the Original Loan, Lender and Guarantor previously
entered into that certain Guaranty of Recourse Carveouts, dated as of November
30, 2011 (the “Original Guaranty”);
WHEREAS, pursuant to that certain Amended and Restated Loan and Security
Agreement, dated of even date herewith, by and among Borrower and Lender
(together with all extensions, renewals, modifications, substitutions and
amendments thereof, the “Loan Agreement”), Lender has agreed to make a mortgage
loan to Borrower in the aggregate principal amount of Two Hundred Fifty Two
Million Five Hundred Forty Three Thousand Six Hundred Six and 53/100 Dollars
($252,543,606.53) (the “Loan”), which Loan is evidenced by that certain Second
Amended and Restated Promissory Note, dated of even date herewith, executed by
Borrower and payable to the order of Lender (together with all extensions,
renewals, modifications, substitutions and amendments thereof, the “Note”);
WHEREAS, the Note is secured by, inter alia, that certain Second Amended and
Restated Mortgage, Assignment of Leases and Rents and Security Agreement (the
“Mortgage”), dated as of the date hereof and made by Borrower for the benefit of
Lender, and the Loan is further evidenced, secured or governed by other
instruments or documents executed in connection with the Loan (together with the
Note, the Loan Agreement and the Mortgage, collectively, the “Loan Documents”);





--------------------------------------------------------------------------------

        


WHEREAS, Lender and Guarantor have agreed to amend and restate the terms and
provisions of the Original Guaranty and Guarantor has agreed to guarantee the
Guaranteed Obligations (as defined herein) as provided in this Guaranty;
WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations; and
WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will indirectly benefit from Lender making the Loan to Borrower.
THEREFORE, the Original Guaranty is hereby amended and restated in its entirety
so that the terms, conditions, covenants and provisions of the Original Guaranty
shall read and be as set forth in this Guaranty.
NOW, THEREFORE, in consideration of the making of the Loan by Lender, the
covenants, agreements, representations and warranties set forth in this
Guaranty, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged by Guarantor, Guarantor hereby
represents, warrants, covenants and agrees as follows:
ARTICLE I

NATURE AND SCOPE OF GUARANTY
Section 1.1    Guaranty of Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor.
Section 1.2    Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means Borrower’s liability for the payment to Lender
of:
(a)    any Losses incurred by Lender, and arising from:
(i)    the fraudulent acts or willful misconduct of any Borrower Related Party
in connection with the Loan;
(ii)    the misappropriation of Proceeds which any Borrower Related Party has
received (it being agreed that no Borrower Related Party shall be deemed to have
misapplied Proceeds unless same are received by such Borrower Related Party and
not paid to Lender, in a circumstance in which Lender is expressly entitled to
receive same pursuant to the terms of the Loan Agreement or any of the Loan
Documents to be applied toward payment of the Indebtedness, or used for the
repair or replacement of the Property in accordance with the provisions of the
Loan Agreement);


2

--------------------------------------------------------------------------------

        


(iii)    the misappropriation of Rents, security deposits and other Property
revenue by any Borrower Related Party (provided, however, that no Borrower
Related Party shall be liable for the misappropriation of any Rents or other
items that are sent to the Collection Account or paid directly to Lender
pursuant to any notice of direction delivered to any Tenant);
(iv)    any intentional misrepresentation of any Borrower Related Party under
the Loan Documents;
(v)    failure to deliver to Lender any security deposits, advance deposits or
any other deposits collected with respect to the Property upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases;
(vi)    all or any part of the Property or the Account Collateral being
encumbered by a Lien voluntarily granted by Borrower (other than the Loan
Agreement, the Mortgage and the other Loan Documents or Permitted Encumbrances)
in violation of the Loan Documents;
(vii)    after the occurrence and during the continuance of an Event of Default,
the removal or disposal by any Borrower Related Party of any portion of the
Property in a manner prohibited by the Loan Documents;
(viii)    any physical damage to the Property from intentional waste committed
by any Borrower Related Party (but excluding any matter that arises by reason of
lack of cash flow with respect to the Property, except to the extent that such
lack of cash flow arises from the misappropriation of revenue with respect to
the Property);
(ix)    the breach of any indemnification provision in the Environmental
Indemnity Agreement concerning Environmental Laws, Hazardous Materials and
asbestos and any indemnification of Lender with respect thereto;
(x)    after the occurrence and during the continuance of an Event of Default,
the removal or disposal by any Borrower Related Party of any portion of the
Property in a manner prohibited by the Loan Documents;
(xi)    any physical damage to the Property from intentional waste committed by
any Borrower Related Party (but excluding any matter that arises by reason of
lack of cash flow with respect to the Property, except to the extent that such
lack of cash flow arises from the misappropriation of revenue with respect to
the Property);
(xii)    the failure to procure an Interest Rate Protection Agreement in
accordance with Section 5.1.25 of the Loan Agreement; or
(xiii)    the failure to pay for items which result in Liens on the Property
(unless due to lack of cash flow from the Property, except to the extent that
such lack of cash flow arises from the misappropriation of revenue with respect
to the Property).
and (b) the Indebtedness in the event that: (A) Borrower shall incur, assume or
create any Debt for borrowed money in violation of the Loan Documents; (B)
Borrower


3

--------------------------------------------------------------------------------

        


voluntarily Transfers all or substantially all of the Property, or there is a
Transfer of any direct or indirect interests in Borrower, other than in
accordance with the terms of Article VIII of the Loan Agreement; (C) Borrower
shall fail to comply with any of the Single Purpose Entity requirements set
forth in Section 5.1.4 of the Loan Agreement if such failure leads to a
substantive consolidation of the assets of Borrower with the assets of another
Person; (D) Borrower files a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (E) an Affiliate, officer,
trustee, director, or representative which controls, directly or indirectly,
Borrower or Guarantor joins in the filing of, an involuntary petition against
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, or solicits or causes to be solicited petitioning creditors for
any involuntary petition against Borrower or from any Person; or (F) there is
the filing of an involuntary petition against Borrower under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law, in which Borrower
colludes with, or otherwise assists such Person, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower
from any Person.
Notwithstanding anything to the contrary in the Loan Agreement, the Note or any
of the Loan Documents, Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Indebtedness or
to require that all Collateral shall continue to secure all of the Indebtedness
owing to Lender in accordance with the Loan Documents.
The term “Losses” means any and all actual losses, damages, costs, expenses,
liabilities, claims or other obligations reasonably incurred by Lender
(including reasonable attorneys’ fees and disbursements).
Notwithstanding anything to the contrary contained in this Section 1.2, in no
event will Guarantor or any of its Affiliates be liable for or as a result of
any unpaid obligation or lien (such as, without limitation, a lien for unpaid
real estate taxes or a mechanic’s lien) resulting from insufficient cash flow at
the Property (including in an instance in which Lender does not permit Borrower
access to such reserves or other Property cash flow) or any Transfer resulting
from any such unpaid obligation or lien.
Section 1.3    Termination. This Guaranty shall terminate and be of no further
force and effect upon the date which is ninety-one (91) days subsequent to the
date on which the Loan has been paid in full or otherwise satisfied in full;
provided, however, that Guarantor’s liability hereunder shall survive such
termination with respect to any and all Losses related to or arising from acts,
events or circumstances which occurred prior to such payment or other
satisfaction in full of the Loan. Upon such termination upon repayment in full
or other satisfaction in full of the Loan, at Guarantor’s request, Lender shall
deliver a written statement confirming the termination of this Guaranty, subject
to and in accordance with this Section 1.3. Notwithstanding anything to the
contrary contained herein, Guarantor shall not have any liability hereunder with
respect to any acts, events or circumstances first arising after (i) the date on
which Lender or a Person that is not an Affiliate of Borrower or Guarantor
acquires title to the Property, whether through foreclosure, private power of
sale or the delivery of a deed-in-lieu of foreclosure, except with respect to
acts taken by Borrower, Guarantor or any Affiliate of the foregoing on or after
such date or (ii) the date on which a receiver, trustee, liquidator or


4

--------------------------------------------------------------------------------

        


conservator, other than any such Person appointed at the request of Borrower,
Guarantor or any Affiliate of the foregoing, takes control of the Property,
except with respect to acts taken by Borrower, Guarantor or any Affiliate of the
foregoing on or after such date.
Section 1.4    Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after (if Guarantor is a natural person)
Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives, executors,
administrators and heirs). The fact that at any time or from time to time the
Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of Guarantor to Lender with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Lender, or any of its successors
or assigns, and shall not be discharged by the assignment, sale, pledge,
transfer, participation or negotiation of all or part of the Note permitted by
the Loan Agreement. Notwithstanding anything contained in this Section 1.4 to
the contrary, this Guaranty shall terminate upon the payment, or other
satisfaction, of the Loan in full, subject to and in accordance with the terms
of Section 1.3 hereof.
Section 1.5    Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense (other than prior payment or
performance) of Borrower or any other party against Lender or against payment of
the Guaranteed Obligations, whether such offset, claim or defense (other than
prior payment or performance) arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.
Section 1.6    Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, all such notices being hereby waived by
Guarantor, pay in lawful money of the United States of America, the amount due
on the Guaranteed Obligations to Lender at Lender’s address as set forth herein.
Such demand(s) may be made at any time coincident with or after the time for
payment of all or part of the Guaranteed Obligations and may be made from time
to time with respect to the same or different items of Guaranteed Obligations.
Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.
Section 1.7    No Duty To Pursue Others. It shall not be necessary for Lender
(and Guarantor hereby waives any rights which Guarantor may have to require
Lender), in order to enforce the obligations of Guarantor hereunder, first to
(a) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person, (b) enforce Lender’s
rights against any collateral which shall ever have been given to secure the
Loan, (c) enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (d) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (e) exhaust any
remedies available to Lender against any collateral which


5

--------------------------------------------------------------------------------

        


shall ever have been given to secure the Loan, or (f) resort to any other means
of obtaining payment of the Guaranteed Obligations. Lender shall not be required
to mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
Section 1.8    Waivers. Guarantor acknowledges receipt of copies of the Loan
Documents and hereby waives notice of (a) any loans or advances made by Lender
to Borrower, (b) acceptance of this Guaranty, (c) any amendment or extension of
the Note, the Mortgage, the Loan Agreement or of any other Loan Documents,
(d) the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory notes
or other documents arising under the Loan Documents or in connection with the
Property, (e) the occurrence of (i) any breach by Borrower of any of the terms
and conditions of the Loan Agreement or any of the other Loan Documents, or (ii)
an Event of Default, (f) Lender’s transfer, sale, assignment, pledge,
participation or disposition of the Guaranteed Obligations, or any part thereof,
(g) sale or foreclosure (or posting or advertising for sale or foreclosure) of
any collateral for the Guaranteed Obligations, (h) protest, proof of non-payment
or default by Borrower, or (i) any other action at any time taken or omitted by
Lender and, generally, all demands and notices of every kind in connection with
this Guaranty, the Loan Documents, any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations and/or the obligations
hereby guaranteed, except in each case to the extent expressly provided herein.
Section 1.9    Payment of Expenses. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Lender, pay Lender all out-of-pocket costs and
expenses (including court costs and reasonable attorneys’ fees) reasonably
incurred by Lender in the enforcement hereof or the preservation of Lender’s
rights hereunder, together with interest thereon at the Default Rate from the
date requested by Lender until the date of payment to Lender. The covenant
contained in this Section shall survive the payment and performance of the
Guaranteed Obligations.
Section 1.10    Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.
Section 1.11    Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, for so long
as any Event of Default shall have occurred and be continuing, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law, in equity or
otherwise (including, without limitation, any law subrogating Guarantor to the
rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
party liable for payment of any or all of the Guaranteed Obligations for any
payment made by Guarantor under


6

--------------------------------------------------------------------------------

        


or in connection with this Guaranty or otherwise; provided that, for clarity,
such waiver, release and abrogation shall only be in effect for so long as an
Event of Default shall be continuing.
ARTICLE II    

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby agrees that Guarantor’s obligations under this Guaranty shall
not be released, diminished, impaired, reduced or adversely affected by any of
the following and waives any common law, equitable, statutory or other rights
(including without limitation rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:
Section 2.1    Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Mortgage, the Loan Agreement, the other Loan Documents or any
other document, instrument, contract or understanding between Borrower and
Lender or any other parties pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantor of any such action.
Section 2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or Guarantor.
Section 2.3    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other party at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor or any sale, lease or transfer of any or all of the assets
of Borrower or Guarantor or any changes in the shareholders, partners or members
of Borrower or Guarantor; or any reorganization of Borrower or Guarantor.
Section 2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(b) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (c) the officers or representatives executing the Note, the Mortgage, the
Loan Agreement or the other Loan Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (d) the Guaranteed Obligations
violate applicable usury laws, (e) the Borrower has valid defenses, claims or
offsets (whether at law, in equity, by agreement or otherwise) which render the
Guaranteed Obligations wholly or partially uncollectible from Borrower, (f) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (g) the Note, the Mortgage, the Loan
Agreement or any of the other Loan Documents have been forged or otherwise are
irregular or not genuine or authentic, it being agreed that Guarantor shall


7

--------------------------------------------------------------------------------

        


remain liable hereon regardless of whether Borrower or any other Person be found
not liable on the Guaranteed Obligations or any part thereof for any reason.
Section 2.5    Release of Obligors. Any full or partial release of the liability
of Borrower on the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.
Section 2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
Section 2.7    Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations,
subject, however, to the terms of Section 1.3 hereof.
Section 2.8    Care and Diligence. The failure of Lender or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (a) to take or prosecute any
action for the collection of any of the Guaranteed Obligations or (b) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (c) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Obligations.
Section 2.9    Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
Section 2.10    Offset. The Note, the Guaranteed Obligations and the liabilities
and obligations of Guarantor to Lender hereunder shall not be reduced,
discharged or released because of or by reason of any existing or future right
of offset, claim or defense (other than prior payment or performance) of
Borrower against Lender, or any other party, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense (other


8

--------------------------------------------------------------------------------

        


than prior payment or performance) arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.
Section 2.11    Merger. The reorganization, merger or consolidation of Borrower
into or with any other Person.
Section 2.12    Preference. Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws or for any reason Lender is
required to refund such payment or pay such amount to Borrower or someone else.
Section 2.13    Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof. It
is the unambiguous and unequivocal intention of Guarantor that Guarantor shall
be obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
ARTICLE III    

REPRESENTATIONS, WARRANTIES AND COVENANTS
To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents, warrants and covenants to Lender as follows:
Section 3.1    Benefit. Guarantor is an Affiliate of Borrower, is the owner of
an indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
Section 3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.
Section 3.3    No Representation By Lender. Neither Lender nor any other Person
has made any representation, warranty or statement to Guarantor in order to
induce Guarantor to execute this Guaranty.
Section 3.4    Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and intends to remain, solvent, and has and intends to have assets
which, fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, including without limitation, the Guaranteed
Obligations, and has and intends to have property and assets sufficient to
satisfy and repay its obligations and liabilities, including without limitation,
the Guaranteed Obligations.


9

--------------------------------------------------------------------------------

        


Section 3.5    Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.
Section 3.6    Consents. No consent, approval, authorization or order of any
court or Governmental Authority or other Person is required for the execution,
delivery and performance by Guarantor of, or compliance by Guarantor with, this
Guaranty or the consummation of the transactions contemplated hereby, other than
those which have been obtained by Guarantor.
Section 3.7    Litigation. There is no action, suit, proceeding or investigation
(including any pertaining to any Environmental Law) pending or, to Guarantor’s
knowledge, threatened against Guarantor in any court or by or before any other
Governmental Authority, or labor controversy affecting Guarantor or any of its
properties, businesses, assets or revenues, which would reasonably be expected
to (i) materially and adversely affect the ability of Guarantor to carry out the
transactions contemplated by this Guaranty, (ii) materially and adversely affect
the value of its property, (iii) materially impair the use and operation of its
property or (iv) impair Guarantor’s ability to pay its obligations in a timely
manner.
Section 3.8    Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof and shall be deemed to have been
relied upon by Lender notwithstanding any investigation heretofore or hereafter
made by Lender.
Section 3.9    Financial Covenants. (a) At all times during the term of the
Loan, Guarantor shall satisfy the Net Worth Requirement, to be tested on a
semi-annual basis pursuant to the quarterly and annual financial statements of
Guarantor provided to Lender pursuant to clauses (c) and (d) below. The “Net
Worth Requirement” means (i) a Net Worth (defined herein) of at least
$200,000,000.00 and (ii) Liquid Assets (as defined herein) of at least
$50,000,000.00. For purposes of this Section 3.9, “Net Worth” shall mean (i) the
trailing 12 months of net operating income (as determined in accordance with
GAAP, but excluding Guarantor’s general and administrative expenses and the
receivables or payables resulting from the straight-lining of rents) for each
real property owned or leased by Guarantor capitalized at a 6% capitalization
rate, plus (ii) Guarantor’s cash and cash equivalents, restricted cash and
marketable securities as of the date Net Worth is being determined, less (iii)
(x) any outstanding debt secured by a fee or leasehold interest in connection
with each such property, less any participations in such debt held by Guarantor
or subsidiaries of Guarantor and (y) without duplication, the corporate debt of
Guarantor as of the date Net Worth is being determined. For purposes of this
Section 3.9, “Liquid Assets” shall mean any of the following, but only to the
extent owned individually, free of all security interests, liens, pledges,
charges or any other encumbrance: (a) cash, (b) marketable direct obligations
issued by, or guaranteed by, the United States of America or issued by any
agency or instrumentality thereof and backed by the full faith


10

--------------------------------------------------------------------------------

        


and credit of the United States of America, (c) municipal and corporate bonds
rated at least “BBB-” by S&P and its equivalent by another Rating Agency, (d)
time deposits, demand deposits, certificates of deposit, Eurodollar time
deposits, time deposit accounts, term deposit accounts or bankers’ acceptances
maturing within two years from the date of acquisition or overnight bank
deposits, (e) investments in money market funds which invest substantially all
of their assets in securities of the type described in clauses (a) through (d)
above and (f) marketable securities publicly traded on a nationally recognized
stock exchange (including operating partnership units of any operating
partnership of a publicly-traded real estate investment trust so long as, in
each case, the same are not subject to lock-up rights and can be readily
converted into shares of common stock in such publicly-traded real estate
investment trust).
(b)    (Intentionally Omitted).
(c)    Not later than one hundred twenty (120) days after the end of each fiscal
year, commencing with the fiscal year ending on December 31, 2018, Guarantor
shall deliver to Lender financial statements with respect to Guarantor audited
by an Independent Accountant in accordance with GAAP and including a balance
sheet as of the end of such year, statements of operations and cash flows for
the year comparative with the amounts for the previous year and a contingent
liability schedule. Guarantor may comply with the requirements of this Section
3.9(c) by (i) delivering to Lender a copy of the Annual Report on Form 10-K of
the Guarantor for the relevant period or providing notice to Lender that the
same has been filed with the Securities and Exchange Commission or (ii) if
Borrower delivers the information required by this Section 3.9(c) pursuant to
Section 10.2.5 of the Loan Agreement.
(d)    No later than forty-five (45) days following the end of the second
quarter and the fourth quarter of each calendar year, Guarantor shall deliver a
Guarantor’s Certificate in the form attached hereto as Exhibit A certifying that
Guarantor is in compliance with the Net Worth Requirement.
Section 3.10    Prohibited Transactions. Guarantor shall not, at any time while
a default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate which would reduce the net worth of Guarantor, including the payment
of any dividend or distribution to a shareholder, or the redemption, retirement,
purchase or other acquisition for consideration of any stock in Guarantor or
(ii) sell, pledge, mortgage or otherwise transfer to any Person any of
Guarantor’s assets, or any interest therein.
ARTICLE IV    

INTENTIONALLY OMITTED
ARTICLE V    

SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 5.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether


11

--------------------------------------------------------------------------------

        


such debts and liabilities now exist or are hereafter incurred or arise, or
whether the obligations of Borrower thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by Guarantor.
The Guarantor Claims shall include without limitation all rights and claims of
Guarantor against Borrower (arising as a result of subrogation or otherwise) as
a result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations. During the continuance of an Event of Default, Guarantor shall not
receive or collect, directly or indirectly, from Borrower or any other party any
amount upon the Guarantor Claims.
Section 5.2    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon the Guarantor Claims. Guarantor hereby assigns
such dividends and payments to Lender. Should Lender receive, for application
against the Guaranteed Obligations, any dividend or payment which is otherwise
payable to Guarantor and which, as between Borrower and Guarantor, shall
constitute a credit against the Guarantor Claims, then, upon payment to Lender
in full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.
Section 5.3    Payments Held in Trust. In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty, Guarantor
agrees to hold in trust for Lender an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims and/or
distributions so received except to pay them promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.
Section 5.4    Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (a) exercise or enforce any
creditor’s right it may have against Borrower in respect of any Guarantor Claim,
or (b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds


12

--------------------------------------------------------------------------------

        


of trust, security interests, collateral rights, judgments or other encumbrances
on assets of Borrower held by Guarantor in respect of any Guarantor Claim.
Section 5.5    Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by the Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, Guarantor’s obligations hereunder, if any, with
respect to such payment shall be reinstated as though such payment has been due
but not made at such time.
ARTICLE VI
WAIVER/NOTICE
Section 6.1    Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Section 6.2    Notices. All notices or other written communications hereunder
shall be delivered in accordance with Section 15.6 of the Loan Agreement (except
that notices to Guarantor shall be delivered to the address set forth therein
for Borrower).
ARTICLE VII    

APPLICABLE LAW; WAIVER OF JURY TRIAL
Section 7.1    GOVERNING LAW. (a)  THIS GUARANTY WAS NEGOTIATED IN THE STATE OF
NEW YORK, AND MADE BY GUARANTOR AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK,
AND THE PROCEEDS OF THE LOAN REFERENCED HEREIN WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW,
GUARANTOR AND LENDER EACH HEREBY UNCONDITIONALLY AND


13

--------------------------------------------------------------------------------

        


IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY, AND THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING
OUT OF OR RELATING TO THIS GUARANTY SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH OF GUARANTOR AND LENDER WAIVES
ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF GUARANTOR AND
LENDER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:
THE CORPORATION TRUST COMPANY
111 EIGHTH AVENUE
13TH FLOOR
NEW YORK, NEW YORK 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. GUARANTOR (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR OR REFUSES TO CONSENT TO SUCH DESIGNATION AS AUTHORIZED AGENT FOR
GUARANTOR PURSUANT TO A WRITTEN CONSENT IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST GUARANTOR IN ANY OTHER JURISDICTIONS.


14

--------------------------------------------------------------------------------

        




Section 7.2    Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Guaranty may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Guaranty invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any applicable law. If any term of this Guaranty
or any application thereof shall be invalid, illegal or unenforceable in any
respect, the remainder of this Guaranty shall be construed without such
provision and this Guaranty and any other application of the term shall not be
affected thereby.
Section 7.3    TRIAL BY JURY. GUARANTOR AND LENDER EACH HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, SUIT, COUNTERCLAIM, CROSSCLAIM OR OTHERWISE, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE
NOTE, THIS GUARANTY, THE NOTE OR THE OTHER LOAN DOCUMENTS, THE PROPERTY OR ANY
ACTS OR OMISSIONS OF LENDER, AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.
ARTICLE VIII    

DEFINITIONS; CONSTRUCTION
All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.
Section 8.1    Definitions and Construction. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
words used in this Guaranty may be used interchangeably in singular or plural
form; the word “Lender” shall mean “Lender and each and any subsequent holder(s)
of all or any portion of the Note,” the word “Borrower” shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Borrower, the word “Note” shall mean “the Note and any other
evidence of indebtedness secured by the Loan Documents,” the word “Property”
shall include any portion of the Property and any interest therein, and the
phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall include any and
all reasonable third party attorneys’, paralegal, legal assistant and law clerk
fees and disbursements, and including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels incurred or paid by
Lender in protecting its interest in the Property, the Leases and the Rents and
enforcing its rights hereunder. Wherever pursuant to this Guaranty it is
provided that Guarantor shall pay any costs and expenses, such costs and
expenses shall include,


15

--------------------------------------------------------------------------------

        


but not be limited to, legal fees as defined above. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. All references to sections, subsections,
paragraphs, schedules and exhibits are to sections, subsections, paragraphs,
schedules and exhibits in or to this Guaranty unless otherwise specified. The
Schedules and Exhibits annexed hereto are hereby incorporated herein as a part
of this Guaranty with the same force and effect as if set forth in the body
hereof. The headings and captions of various Articles and Sections of this
Guaranty are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
Unless otherwise specified, the words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Guaranty shall refer to this Guaranty
as a whole and not to any particular provision of this Guaranty. The words
“includes”, “including” and similar terms shall be construed as if followed by
the words “without limitation”. Whenever in this Guaranty any consent, approval,
determination or decision of Lender is to be made by Lender, or any matter is to
be satisfactory to Lender, then unless expressly provided to the contrary, such
provision shall be deemed to mean that such consent, approval, determination or
decision of Lender or determination whether a matter is satisfactory shall be
made by Lender in its sole and absolute discretion for any or no reason and
shall be final and conclusive. In the event that a claim or adjudication is made
that Lender or its agents have acted unreasonably or unreasonably delayed (or
refrained from) acting in any case where, by law or under this Guaranty or the
other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, neither Lender nor its agents shall be
liable for any monetary damages, and Guarantor’s and/or Borrower’s sole remedy
shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. Any action or proceeding to determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.
Any reference in this Guaranty or in any other Loan Document to any Loan
Document shall be deemed to include references to such documents as the same may
hereafter be amended, modified, supplemented, extended, replaced and/or restated
from time to time (and, in the case of any note or other instrument, to any
instrument issued in substitution therefor). The parties hereto acknowledge that
they were represented by counsel in connection with negotiation and drafting of
this Guaranty and that this Guaranty shall not be subject to the principle of
construing its meaning against the party which drafted same.
ARTICLE IX    

MISCELLANEOUS PROVISIONS
Section 9.1    No Oral Change. This Guaranty, and any provisions hereof, may not
be modified, amended, waived, extended, restated, changed, discharged or
terminated orally or by any act or failure to act on the part of Guarantor or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, restatement,
change, discharge or termination is sought.
Section 9.2    Successors and Assigns. This Guaranty shall be binding upon
Guarantor and inure to the benefit of Guarantor and Lender and their respective
successors and permitted assigns forever. Lender may sell, assign, pledge,
participate, transfer or delegate, as applicable to one or more Persons all or a
portion of its rights and obligations under this


16

--------------------------------------------------------------------------------

        


Guaranty in connection with any assignment, sale, pledge, participation or
transfer of the Loan and the Loan Documents to any Person in accordance with the
Loan Agreement. Any assignee or transferee of Lender shall be entitled to all
the benefits afforded to Lender under this Guaranty. Except as specifically
provided in the Loan Agreement, Guarantor shall not have the right to delegate,
assign or transfer its rights or obligations under this Guaranty without the
prior written consent of Lender, and any attempted assignment, delegation or
transfer without such consent shall be null and void. If Guarantor consists of
more than one Person or party, the obligations of each such Person or party
shall be joint and several.
Section 9.3    Recitals. The recital and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 9.4    Rights and Remedies. If Guarantor becomes liable for any
Indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.
Section 9.5    Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS AMONG GUARANTOR AND LENDER.
Section 9.6    Delay Not a Waiver. Neither any failure nor any delay on the part
of any party hereto in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or any other document or instrument entered into or delivered in
connection herewith or pursuant hereto, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
A waiver of one default with respect to any Person shall not be construed to be
a waiver of any subsequent default with respect to such Person or any other
Person or to impair any remedy, right or power consequent thereon.


17

--------------------------------------------------------------------------------

        




Section 9.7    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Guarantor and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of guarantor and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Guarantor or Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
assignee, secured party, beneficiary or lender.
(b)    This Guaranty and the other Loan Documents are solely for the benefit of
Lender and nothing contained in this Guaranty or the other Loan Documents shall
be deemed to confer upon anyone other than Lender any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. In addition, Lender is not the agent or representative of Guarantor
and this Guaranty shall not make Lender liable to any Person for goods delivered
to or services performed by them upon the Property, or for debts or claims
accruing to such parties against Borrower and there is no contractual
relationship, either express or implied, between Lender and any Person supplying
any work, labor or materials for the Improvements.
Section 9.8    Limitation on Lender’s Responsibility. No provision of this
Guaranty shall operate to place any obligation or liability for the control,
care, management or repair of the Property upon Lender, nor shall it operate to
make Lender responsible or liable for any waste committed on the Property by the
Tenants or any other Person, or for any dangerous or defective condition of the
Property, or for any negligence (other than the gross negligence of Lender or
any of their respective employees, officers, agents or representatives) in the
management, upkeep, repair or control of the Property resulting in loss or
injury or death to any Tenant, licensee, employee or stranger. Nothing herein
contained shall be construed as constituting Lender a “mortgagee in possession.”
Section 9.9    Joint and Several Liability. If more than one Person shall be a
Guarantor hereunder, all representations, warranties, covenants (both
affirmative and negative) and all other obligations hereunder shall be the joint
and several obligation of each such Person and a default or event of default by
any such Person hereunder shall be deemed a default or event of default
hereunder by all such Persons.
Section 9.10    Exculpation of Certain Persons. Notwithstanding anything to the
contrary contained in this Guaranty, no direct or indirect shareholder, partner,
member, principal, Affiliate, employee, officer, trustee, director, agent or
other representative of Guarantor (each, a “Related Party”) shall have any
personal liability for, nor be joined as a party to, any action (except as
required by any applicable Legal Requirements) with respect to the payment,
performance or discharge of any covenants, obligations or undertakings of
Guarantor under this Guaranty, and by acceptance hereof, Lender for itself and
its successors and assigns irrevocably waive any and all right to sue for, seek
or demand any such damages, money judgment, deficiency judgment or personal
judgment against any Related Party under or by reason of or in connection with
the Loan Documents and agree to look solely to the assets of Guarantor for the
enforcement of such liability and obligation of Guarantor. In addition to the
foregoing, notwithstanding anything contained in this Guaranty to the contrary,
in no event shall the assets of any Related Party (including any distributions
made by Guarantor to its direct or


18

--------------------------------------------------------------------------------

        


indirect members, partners or shareholders) be available to satisfy any
obligation of Guarantor hereunder.
Section 9.11    Time of the Essence. Time is of the essence with respect to the
performance by Guarantor of its obligations pursuant to this Guaranty.
Section 9.12    Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 9.13    Cooperation. Guarantor acknowledges that Lender and its
successors and assigns, in accordance with the Loan Agreement, may (i) sell this
Guaranty, the Note and the other Loan Documents to one or more investors as a
whole loan, (ii) participate the Loan secured by this Guaranty to one or more
investors, (iii) deposit this Guaranty, the Note and the other Loan Documents
with a trust, which trust may sell certificates to investors evidencing an
ownership interest in the trust assets, or (iv) otherwise sell or pledge the
Loan or one or more interests therein to investors (the transactions referred to
in clauses (i) through (iv) are hereinafter each referred to as a “Secondary
Market Transaction”). Guarantor shall cooperate reasonably with Lender in
effecting any such Secondary Market Transaction and shall cooperate reasonably
to implement all requirements imposed by any Rating Agencies involved in any
Secondary Market Transaction. Guarantor shall provide such information and
documents relating to Guarantor, Borrower, the Property and any tenants of the
Property as Lender may reasonably request in connection with such Secondary
Market Transaction. In addition, Guarantor shall make available to Lender all
information concerning its business and operations that Lender may reasonably
request. Lender shall be permitted to share all such information with the
investment banking firms, Rating Agencies, accounting firms, law firms and other
third-party advisory firms involved with the Loan and the Loan Documents or the
applicable Secondary Market Transaction. It is understood that the information
provided by Guarantor to Lender including any and all financial statements
provided to Lender pursuant to Section 3.9 hereof may ultimately be incorporated
into the offering documents for the Secondary Market Transaction and thus
various investors or potential investors may also see some or all of the
information. Lender and all of the aforesaid third-party advisors and
professional firms shall be entitled to rely on the information supplied by, or
on behalf of, Guarantor in the form as provided by Guarantor. Lender may
publicize the existence of the Loan in connection with its marketing for a
Secondary Market Transaction or otherwise as part of its business development.
Guarantor’s obligations under this Section 9.13 shall be at the sole cost and
expense of Lender.
Section 9.14    Duplicate Originals, Counterparts. This Guaranty may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Guaranty may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single


19

--------------------------------------------------------------------------------

        


Guaranty. The failure of any party hereto to execute this Guaranty, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.
[NO FURTHER TEXT ON THIS PAGE]


20

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first written above.
GUARANTOR:
ALEXANDER’S, INC.,
a Delaware corporation
By:    /s/ Alan J. Rice
    Name: Alan J. Rice
    Title: Authorized Signatory




ACCEPTED AND AGREED BY:
LENDER:
BANK OF CHINA, NEW YORK BRANCH


By:        
    Name:
    Title:


































S-1    Amended and Restated Guaranty of Recourse Carveouts



--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first written above.
GUARANTOR:
ALEXANDER’S, INC.,
a Delaware corporation
By:    
    Name:
Title:




ACCEPTED AND AGREED BY:
LENDER:
BANK OF CHINA, NEW YORK BRANCH


By:    /s/Raymond L. Qiao    
    Name: Raymond L. Qiao
    Title: Authorized Signatory,
Bank of China, New York Branch








S-1    Amended and Restated Guaranty of Recourse Carveouts



--------------------------------------------------------------------------------






EXHIBIT A
GUARANTOR’S CERTIFICATE

Bank of China, New York Branch
7 Bryant Park
1045 Avenue of the Americas, 13th Floor
New York, New York 10018
Attn: Anthony J. Wong
Re:
$ Loan (Loan # ___________) by Bank of China, New York Branch (“Lender”) to REGO
II BORROWER LLC, a Delaware limited liability company (the “Borrower”)



Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Loan and Security
Agreement by and among the Borrower and Lender dated as of , 2018 (the “Loan
Agreement”). All of the capitalized terms used herein without definition shall
have the meanings given to such terms in the Loan Agreement.
The undersigned hereby certifies to Lender that the information furnished in the
attached statements and/or schedules, including, without limitation, each of the
calculations listed below are true, correct and complete in all material
respects.
The undersigned hereby further certifies to Lender that, as of
[__________________, 20___]:1 
1.    Compliance with Financial Covenants. As shown below, the undersigned is in
full compliance with the financial covenants set forth in the Guaranty.
A.
Covenant: Liquid Assets of not less than $50,000,000.00.

Evidence of Compliance:
Compliance?
 
 
Yes
 
No



B.
Covenant: Net Worth of not less than $200,000,000.00.

Evidence of Compliance:
Compliance?
 
 
Yes
 
No

2.    Review of Condition. The undersigned has made, or caused to be made, a
review in reasonable detail of Guarantor’s financial condition in order to make
the certifications above.
1Insert applicable date for each semi-annual period  







--------------------------------------------------------------------------------

        


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






    



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Certificate of Compliance is executed by the
undersigned as of __________________, 20___.


GUARANTOR:
ALEXANDER’S, INC.,
a Delaware corporation
By:    ___________________________
    Name:
    Title:


Exhibit A

